Title: To Alexander Hamilton from Samuel Osborn, 20 April 1799
From: Osborne, Samuel
To: Hamilton, Alexander


          
            Sir
            Fort Jay April 20th 1799
          
          I understand by Mr. Hudson that to have my Request attended to, it is necessary it should be made in writing—
          I trust Sir on reflection you  will be sensible that it is far from an  unreasonable request, that I should only be  held to appear when the Court shall be convened; before which I shall be always ready to confront my enemy. I can discover no reasonable grounds on which an authority should be exercised, punishing a person previous to conviction or his being heard. To be deprived of the advantages of Society by restriction to any particular limits, I conceive to be undue Severity when there exists not the smallest cause for such restriction—My enemy has discovered an extremely unforgiving temper in endeavoring to punish so severely a very general offence,    contempt for his understanding and want of faith in his pretended purity—Yet I feel assured that none but my avowed enemy has seen aught in my conduct as a public Servant deserving reproach—The delays by which I have been harrassed are easily accounted for in the well known character of Major Hoops, whose malice & jealousy hath thus far succeeded in inflicting punishment; but I feel the justice of my claim to freedom from Restraint, and the consequent suspension of the power of Majr. Hoops to continue his persecution will be acknowledged by you, and of course that you will release  me from all restraint until my trial shall come on—
          I am Sir Respectfully Your Obedt Hble. Servt.
          
            Sam Osborn
          
          General Alexander Hamilton
        